On the 13th day of May, 1932, plaintiff in error filed his petition in error and case-made in this court, and on July 30, 1932, briefed the cause. The defendant in error has filed no brief herein and has offered no excuse for his failure to do so.
Upon the authority of Chapman v. Taylor, 113 Okla. 274,21 P.2d 1058, this cause is reversed and remanded, with directions to vacate the order and judgment heretofore entered and enter judgment for the amount sued for in accordance with the prayer of the petition in error.